Exhibit 10.1


AMENDMENT NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT


This Amendment No. 2 to Amended and Restated Credit Agreement, dated as of
October 13, 2017 (this “Amendment”), is among Lam Research Corporation, a
Delaware corporation, as borrower (the “Borrower”), the Lenders party hereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein shall have the
definitions provided therefor in the Credit Agreement referenced below.
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders from time to time party thereto and the
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement, dated as of November 10, 2015 (as amended, restated, amended and
restated, supplemented and/or otherwise modified from time to time prior to the
date hereof, the “Existing Credit Agreement” and, as amended by this Amendment,
the “Credit Agreement”);
WHEREAS, the Borrower, by this Amendment, hereby notifies the Administrative
Agent pursuant to Section 2.20 of the Credit Agreement, and the Administrative
Agent hereby acknowledges receipt of the Borrower’s request for additional
revolving commitments in an aggregate principal amount of $500,000,000 (the
“Second Amendment Revolving Commitments” and the loans thereunder, the “Second
Amendment Revolving Loans”), which shall be available on the Second Amendment
Effective Date (as defined below) and structured as an increase to the
Commitments under the Existing Credit Agreement, such that the aggregate
Commitments after giving effect to the Second Amendment Revolving Commitments,
shall be $1,250,000,000, and the Lenders party hereto (the “Second Amendment
Incremental Revolving Lenders”) have agreed, subject to the terms and conditions
set forth herein, to provide the Second Amendment Revolving Commitments; and
WHEREAS, the Borrower, the Administrative Agent and the Lenders party hereto
have agreed to amend the Existing Credit Agreement to effect the terms of the
Second Amendment Revolving Commitments and amend certain other provisions of the
Existing Credit Agreement upon the terms and subject to the conditions set forth
herein;
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Amendments to the Existing Credit Agreement. The parties hereto agree that the
Existing Credit Agreement is hereby amended as follows upon the Second Amendment
Effective Date:
(i)Section 1.01 of the Existing Credit Agreement is hereby amended by adding the
following new definitions in their appropriate alphabetical order:
“Extended Revolving Commitments” has the meaning assigned to such term in
Section 2.23(a).
“Extension” has the meaning assigned to such term in Section 2.23(a).
“Extension Offer” has the meaning assigned to such term in Section 2.23(a).







--------------------------------------------------------------------------------





“Minimum Extension Condition” has the meaning assigned to such term in Section
2.23(b).
“Second Amendment” means that certain Amendment No. 2 to Amended and Restated
Credit Agreement, dated as of October 13, 2017, by and among the Borrower, the
Lenders party thereto and the Administrative Agent.
“Second Amendment Effective Date” means the “Second Amendment Effective Date”
under and as defined in Section 3 of the Second Amendment.
(ii)    The definition of “Aggregate Commitment” in Section 1.01 of the Existing
Credit Agreement is hereby amended and restated in its entirety as follows:
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Second Amendment Effective Date, the Aggregate
Commitment is $1,250,000,000.
(iii)    The definition of “Alternate Base Rate” in Section 1.01 of the Existing
Credit Agreement is hereby amended by adding the following new sentence at the
end thereof:
“If the Alternate Base Rate is being used as an alternate rate of interest
pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above. For the avoidance of doubt, if the Alternate Base Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.”
(iv)    The definition of “Leverage Covenant” in Section 1.01 of the Existing
Credit Agreement is hereby deleted in its entirety.
(v)    The definition of “Maturity Date” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:
“Maturity Date” means October 13, 2022.
(vi)    Section 2.14 of the Existing Credit Agreement is hereby amended by
adding the following new clause (c) at the end thereof:
“(c) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (b)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (b)(i) have not arisen but the
supervisor for the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be


2



--------------------------------------------------------------------------------





applicable. Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date written notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(c) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.14(c), only to the extent the LIBOR Screen Rate for
the applicable currency and/or such Interest Period is not available or
published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective, (y) if any
Borrowing Request requests a Eurocurrency Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing and (z) if any Borrowing Request requests a
Eurocurrency Borrowing in a Foreign Currency, then the LIBO Rate for such
Eurocurrency Borrowing shall be the COF Rate; provided, that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.”
(vii)    The first sentence of Section 2.20 of the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:
“The Borrower may from time to time elect to increase the Commitments or enter
into one or more tranches of term loans (each, an “Incremental Term Loan”), in
each case, in minimum increments of $10,000,000, so long as, after giving effect
thereto, (i) the aggregate amount of all such increases and Incremental Term
Loans made on or prior to the Second Amendment Effective Date does not exceed
$500,000,000 and (ii) the aggregate amount of all such increases and Incremental
Term Loans made at any time after the Second Amendment Effective Date does not
exceed $600,000,000.”
(viii)    Article II of the Existing Credit Agreement is hereby amended by
adding the following new Section 2.23:
“SECTION 2.23. Extension Offers.
(a)Notwithstanding anything to the contrary in this Agreement, pursuant to an
offer (an “Extension Offer”) made from time to time by the Borrower to all
Lenders having Commitments with a like maturity date on a pro rata basis (based
on the aggregate principal amount of Commitments with a like maturity date) and
on the same terms to each such Lender, the Borrower may up to two times extend
the maturity date of the Commitments, in the case of each such Extension Offer,
by up to one year, and otherwise modify the terms of the Commitments pursuant to
the terms of the relevant Extension Offer (including by increasing the interest
rate or fees payable in respect of the Commitments (and related outstandings)
(each, an “Extension”, and each group of the Commitments as so extended, as well
as the original Commitments (in each case not so extended), being a “tranche”).
Any Extended Revolving Commitments (as defined below) shall constitute a
separate tranche of Commitments from the tranche of Commitments from which they
were converted, so long as the following terms are satisfied: (i) there shall be
no more than two Extensions made during the term of this Agreement, (ii) no
Default or Event of Default shall have occurred and be continuing at the time
the offering document in respect of an Extension Offer is delivered to the
Lenders, (iii) except as to interest rates, fees and final maturity date


3



--------------------------------------------------------------------------------





(which shall, subject to immediately succeeding clauses (iv) and (v), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Commitments of any Lender extended pursuant to any Extension (“Extended
Revolving Commitments”) shall have the same terms as the tranche of Commitments
subject to such Extension Offer, (iv) the final maturity date of any Extended
Revolving Commitments shall be no earlier than the Maturity Date extended
thereby and no later than one year from the Maturity Date extended thereby, (v)
any Extended Revolving Commitments may participate on a pro rata basis in any
voluntary or mandatory repayments, (vi) if the aggregate outstanding principal
amount of Commitments (calculated on the face amount thereof), in respect of
which the Lenders shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Commitments offered to be extended by
the Borrower pursuant to such Extension Offer, then the Commitments of such
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer, (vii) all
documentation in respect of such Extension shall be consistent with the
foregoing, and (viii) any applicable Minimum Extension Condition (as defined
below) shall be satisfied unless waived by the Borrower. For the avoidance of
doubt, no Lender shall be required to participate in any Extension.
(b)With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.23, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.11 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment; provided, that
the Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Commitments (as applicable) of
any or all applicable tranches be tendered. The Administrative Agent and the
Lenders hereby consent to the Extensions and the other transactions contemplated
by this Section 2.23 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extended Revolving Commitments on
the such terms as may be set forth in the relevant Extension Offer) and hereby
waive the requirements of any provision of this Agreement or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.23.
(c)The Lenders hereby irrevocably authorize the Administrative Agent (without
the consent of any Person other than the Administrative Agent and the Borrower)
to enter into amendments to this Agreement and the other Loan Documents as may
be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, in order to establish new tranches or sub-tranches in
respect of the Commitments so extended and such amendments as may be necessary
or appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case, on terms consistent with this Section 2.23.
(d)In connection with any Extension Offer, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed to by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent in each case, acting reasonably to accomplish the
purposes of this Section 2.23.”


4



--------------------------------------------------------------------------------





(ix)    Section 6.01(h) of the Existing Credit Agreement is hereby amended by
deleting the phrase “or the Leverage Covenant, as determined to be applicable”
in its entirety.
(x)    Section 6.05 of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:
“(a) Maximum Total Indebtedness to Capitalization Ratio. The Borrower will not
permit the ratio, determined as of the end of each of its fiscal quarters, of
Consolidated Total Indebtedness to Consolidated Capitalization to be greater
than (i) for each fiscal quarter ending on and after the Second Amendment
Effective Date until but excluding December 31, 2018, 0.55 to 1.00 and (ii) for
each fiscal quarter ending on or after December 31, 2018, 0.50 to 1.00 (the
“Capitalization Covenant”).
(b) Minimum Liquidity. The Borrower will not permit Liquidity, determined as of
the end of each of its fiscal quarters ending on and after the Second Amendment
Effective Date, to be less than $1,500,000,000; provided, that in addition to
the foregoing, the Borrower shall not permit Liquidity to be less than
$1,500,000,000 at the time of, and immediately after giving effect (including
giving effect on a pro forma basis) to, any repayment or prepayment of
Indebtedness of the Borrower or any Subsidiary in an amount greater than
$200,000,000.”
(xi)    The first sentence of Section 9.02(b) of the Existing Credit Agreement
is hereby amended by adding the following words immediately before the reference
to “Section 2.20”:
“Section 2.14(c) with respect to an alternative rate of interest and”
(xii)    Schedule 2.01 of the Existing Credit Agreement is hereby deleted in its
entirety and replaced with the schedule attached hereto as Annex I.
2.Second Amendment Revolving Commitments. Subject to the satisfaction of the
conditions set forth in Section 3 hereof:
(i)    Second Amendment Revolving Commitments. Each Second Amendment Incremental
Revolving Lender hereby acknowledges and agrees that, effective as of the Second
Amendment Effective Date, its respective Commitment shall be as set forth
opposite such Second Amendment Incremental Revolving Lender’s name on Annex I
hereto, and agrees to make such Commitment available to the Borrower from time
to time on and after the Second Amendment Effective Date in accordance with
Section 2.01 of the Credit Agreement.
(ii)    Terms Generally.
(a)The Second Amendment Revolving Commitments shall be structured as an increase
to the Commitments under the Existing Credit Agreement immediately prior to the
Second Amendment Effective Date (the “Initial Revolving Commitments”), and shall
have identical terms as the Initial Revolving Commitments (including with
respect to the Applicable Rate, borrowings, participations in letters of credit,
maturity date, amortization, mandatory prepayments and voluntary prepayments),
and shall otherwise be subject to the provisions, including any provisions
restricting the rights or regarding the obligations of the Loan Parties or any
provisions regarding the rights of the Lenders, of the Credit Agreement and the
other Loan Documents.


5



--------------------------------------------------------------------------------





(b)On and as of the Second Amendment Effective Date, the respective
participations of the Lenders in all outstanding Letters of Credit shall be
redetermined on the basis of their respective Applicable Percentages after
giving effect to the establishment of the Second Amendment Revolving Commitments
pursuant to this Agreement.
(c)On and as of the Second Amendment Effective Date, the amount of all
outstanding Loans shall be redetermined among the Lenders (including the Second
Amendment Incremental Revolving Lenders) according to their respective
Applicable Percentages after giving effect to the establishment of the Second
Amendment Revolving Commitments pursuant to this Amendment. Each of the parties
hereto hereby agrees that the Administrative Agent may take any and all action
as may be reasonably necessary to ensure that all Loans outstanding on the
Second Amendment Effective Date are allocated among the Second Amendment
Incremental Revolving Lenders, such that all such Loans are held by the Lenders
(including the Second Amendment Incremental Revolving Lenders) on a pro rata
basis.
3.Conditions Precedent. This Amendment shall be effective upon the date (the
“Second Amendment Effective Date”) on which each of the following conditions
have been satisfied (or waived) in accordance with the terms therein:
(i)    Executed Amendment. The Administrative Agent shall have received (a) a
counterpart of this Amendment, duly executed by the Borrower, each Second
Amendment Incremental Revolving Lender, the other Lenders and the Administrative
Agent, (b) an agreement substantially in the form of Exhibit C to the Existing
Credit Agreement, duly executed by the Borrower and each Increasing Lender and
(c) an agreement substantially in the form of Exhibit D to the Existing Credit
Agreement, duly executed by the Borrower and each Augmenting Lender.
(ii)    Legal Opinion. The Administrative Agent shall have received a customary
legal opinion, addressed to the Administrative Agent and the Lenders (including
the Second Amendment Incremental Revolving Lenders) and dated as of the Second
Amendment Effective Date, of Jones Day or other counsel reasonably acceptable to
the Administrative Agent, in customary form and substance reasonably
satisfactory to the Administrative Agent and the Borrower.
(iii)    Customary Closing Documents. The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Loan Parties, the authorization of this Amendment and any other
legal matters relating to such Loan Parties or this Amendment, all in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
including a certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying (a) the certificate of incorporation or other charter document
of such Loan Party, (b) the by-laws or other organizational documents of such
Loan Party, (c) the names and true signatures of the officers of such Loan Party
and (d) the resolutions of the Board of Directors or other governing body of
such Loan Party authorized to sign this Amendment and each other Loan Document.
(iv)    Closing Date Certificate. The Administrative Agent shall have received a
certificate, dated as of the Second Amendment Effective Date and signed by a
Responsible Officer of the Borrower, certifying that at the time of and
immediately after giving effect to this Amendment on the Second Amendment
Effective Date, (a) the representations and warranties of the Borrower set forth
herein and in the Existing Credit Agreement (excluding the representations and
warranties set forth in Sections 3.04(b) and 3.06(a) thereof) are true and
correct as of such date, (b) no Default or


6



--------------------------------------------------------------------------------





Event of Default has occurred and is continuing as of such date and (c) the
Borrower is in compliance (on a pro forma basis) with the covenants contained in
Section 6.05 of the Existing Credit Agreement as of such date.
(v)    Patriot Act. The Administrative Agent shall have received, at least three
Business Days prior to the Second Amendment Effective Date, all documentation
and other information regarding the Loan Parties as is reasonably requested by
it at least five Business Days in advance of the Second Amendment Effective
Date, which documentation or other information is required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act.
(vi)    Fees and Expenses. All costs, fees, expenses (including, without
limitation, legal fees and expenses) to the extent invoiced at least two
Business Days prior to the Second Amendment Effective Date and the fees
contemplated by the fee letters entered into by the Borrower on the date hereof
payable to the Administrative Agent or the Lenders shall have been paid on or
prior to the Second Amendment Effective Date, in each case, to the extent
required by such fee letters or this Amendment to be paid on or prior to the
Second Amendment Effective Date.
4.Representations and Warranties. To induce the Administrative Agent and the
Lenders party hereto to enter into this Amendment, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders, that:
(a)    This Amendment and the Credit Agreement as modified hereby constitute
legal, valid and binding obligations of the Borrower, enforceable in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
(b)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Borrower set forth in the Loan
Documents (excluding the representations and warranties set forth in Sections
3.04(b) and 3.06(a) of the Credit Agreement) are true and correct in all
material respects (or in all respects if such representation or warranty is
qualified by Material Adverse Effect or other materiality qualifier) with the
same effect as though made on and as of the date hereof, except to the extent
that any such representation or warranty specifically refers to an earlier date,
in which case such representation or warranty is true and correct in all
material respects (or in all respects if such representation or warranty is
qualified by Material Adverse Effect or other materiality qualifier) as of such
earlier date.
5.Reference to and Effect on the Credit Agreement.
(a)    Upon the Second Amendment Effective Date and except as expressly set
forth herein, (i) each reference in the Credit Agreement and the other Loan
Documents to “this Agreement”, “hereunder”, “hereof’ or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement, as specifically amended by this Amendment and (ii) each reference to
a “Commitment” or “Loan” shall be deemed to include the Second Amendment
Revolving Commitments or Second Amendment Revolving Loans, or Incremental Term
Loans, as applicable, and all other related terms will have correlative meanings
mutatis mutandis.


7



--------------------------------------------------------------------------------





(b)    The Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby reaffirmed, ratified and confirmed.
(c)    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.
(d)    This Amendment is a Loan Document under (and as defined in) the Credit
Agreement.
6.Miscellaneous.
(a)    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
(b)    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
(c)    Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, PDF or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Amendment.
[Remainder of Page Intentionally Left Blank]




8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
LAM RESEARCH CORPORATION, as the Borrower


By:     /s/    Douglas R. Bettinger            
Name: Douglas R. Bettinger
Title: Executive Vice President, Chief Financial Officer







--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent




By:     /s/ Alex McKindra                
Name: Alex McKindra
Title: Managing Director











--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as Second Amendment Incremental Revolving Lender and as
a Lender




By:     /s/    Josh Rosenthal                    
Name: Josh Rosenthal
Title: Authorized Signatory





--------------------------------------------------------------------------------






Barclays Bank PLC, as Second Amendment Incremental Revolving Lender and as a
Lender




By:         /s/ Chris Walton                
Name: Chris Walton
Title: Director





--------------------------------------------------------------------------------






Citibank, N.A., as Second Amendment Incremental Revolving Lender and as a Lender




By:         /s/ Susan M. Olsen                
Name: Susan M. Olsen
Title: Vice President





--------------------------------------------------------------------------------






Bank of America, N.A., as Second Amendment Incremental Revolving Lender and as a
Lender




By:     /s/ Janet Fung                    
Name: Janet Fung
Title: Vice President





--------------------------------------------------------------------------------






BNP Paribas, as Second Amendment Incremental Revolving Lender and as a Lender




By:     /s/ Matthew Harvey            
Name: Matthew Harvey
Title: Managing Director




By:     /s/ Todd Rodgers                
Name: Todd Rodgers
Title: Director





--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH, as Second Amendment Incremental Revolving
Lender and as a Lender




By:     /s/ Ming K Chu                
Name: Ming K Chu
Title: Director




By:     /s/ Virginia Cosenza            
Name: Virginia Cosenza
Title: Vice President





--------------------------------------------------------------------------------






Mizuho Bank, Ltd., as Second Amendment Incremental Revolving Lender and as a
Lender




By:     /s/ Daniel Guevara            
Name: Daniel Guevara
Title: Authorized Signatory





--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Second Amendment Incremental
Revolving Lender and as a Lender




By:     /s/ Lillian Kim                
Name: Lillian Kim
Title: Director





--------------------------------------------------------------------------------






Wells Fargo Bank, N.A., as Second Amendment Incremental Revolving Lender and as
a Lender




By:     /s/ Elizabeth Gaynor                
Name: Elizabeth Gaynor
Title: Director





--------------------------------------------------------------------------------






DBS Bank Ltd., as Second Amendment Incremental Revolving Lender and as a Lender




By:     /s/ Santanu Mitra            
Name: Santanu Mitra
Title: Executive Director





--------------------------------------------------------------------------------






HSBC Bank USA, N.A., as Second Amendment Incremental Revolving Lender and as a
Lender




By:     /s/ Mark Gibbs                
Name: Mark Gibbs
Title: Relationship Manager





--------------------------------------------------------------------------------






PNC Bank, NA, as Second Amendment Incremental Revolving Lender and as a Lender




By:     /s/ Scott W Miller            
Name: Scott W Miller
Title: Vice President





--------------------------------------------------------------------------------






SUNTRUST Bank, as Second Amendment Incremental Revolving Lender and as a Lender




By:     /s/ Min Park            
Name: Min Park
Title: Vice President





--------------------------------------------------------------------------------






ANNEX I


SCHEDULE 2.01


COMMITMENTS


Lender
Commitments
JPMorgan Chase Bank, N.A.


$130,000,000.00


Bank of America, N.A.


$130,000,000.00


Goldman Sachs Bank USA


$130,000,000.00


Citibank, N.A.


$130,000,000.00


Barclays Bank PLC


$130,000,000.00


Mizuho Bank, Ltd.


$76,000,000.00


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$76,000,000.00


Wells Fargo Bank, N.A.


$76,000,000.00


BNP Paribas


$76,000,000.00


Deutsche Bank AG New York Branch


$76,000,000.00


HSBC Bank USA, National Association


$55,000,000.00


PNC Bank, National Association


$55,000,000.00


SunTrust Bank


$55,000,000.00


DBS Bank Ltd.


$55,000,000.00


Total


$1,250,000,000.00















